                                                                          FILED
                   IN THE UNITED ST ATES DISTRICT COURT                     APR 1 8 2019
                       FOR THE DISTRICT OF MONTANA                       Clerk, U.S. District Court
                            MISSOULA DIVISION                              District Of Montana
                                                                                 Missoula




  DARIN BROCKINGTON,
                                                    CV 18-65-M-DLC
                           Plaintiff,
  vs.
                                                     ORDER
 DEBORAH BROWN, in her individual
 capacity, NANCY SMITH, in her
 individual capacity, KATHERINE R.
 MAXWELL, in her individual
 capacity,

                         Defendants.

        Plaintiff Darin Brockington alleges five separate causes of action in his

Complaint against Defendants Deborah Brown, Nancy Smith, and Katherine

Maxwell.     (Doc. 1.) These claims involve accusations that his ex-wife Brown,

together with her attorney Maxwell, and the court appointed guardian ad litem

Smith, conspired to deprive Brockington of his constitutional right to parent and

breached the terms of the parenting plan.    He raises these claims under 42 U.S.C.

§§ 1983, 1985-86, and 28 U.S.C. §§ 1331, 1332, 1343.        Defendants each move

separately to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

(Docs. 6; 8; 10.) Because the Court agrees that Brockington has not stated any

plausible claim to relief, the Court dismisses the Complaint in its entirety.      The


                                          -1-
Court will address each claim separately below.

                               STANDARD OF REVIEW

       A complaint must include a "short and plain statement of the claim showing

that the [plaintiff] is entitled to relief."   Fed. R. Civ. P. 8(a)(2).   "While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiffs obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do."       Bell Atl. Corp. v. Twombly, 550

U.S. 544, 545 (2007).      To withstand a motion to dismiss, a complaint's "factual

allegations must be enough to raise a right to relief above the speculative level."

Id. at 555.   It must plead facts sufficient "to state a claim for relief that is

plausible on its face."    Id. at 570.

       "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged."       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).      Pleadings

that are no more than "legal conclusions," or "[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements" are not entitled to

the assumption of truth.      Id. at 633.

                                     BACKGROUND

       The Complaint arises from a contentious divorce between Brockington and
                                               -2-
Brown.       Their marriage dissolved in 2007 when their only child, A.E.B. was 7

years old.     (Doc. 1 at 2.)      The following year, the Eleventh Judicial District

Court in Flathead County entered a parenting plan, granting Brown primary

custody, and granting Brockington parenting time with A.E.B. "any time he was in

Montana, for a period not to exceed ten days."          (Id. at 23.)   Additionally, the

parenting plan provided Brockington with parenting time during the summers of

2008, 2009, and 2010 to vary in length from 43 to 49 days.             (Id.)    The parenting

plan did not address any summer visits after the year of 2010, but Brown and

Brockington continued the practice until the summer of 2016.              (Id.)

      The allegations in the Complaint began in 2014, when Brown filed a motion

with the district court attempting to modify the terms of the parenting plan.            (Id.)

Brown sought to limit Brockington's parenting time to just those visits in the State

of Montana.      (Id.)   The district court granted Brockington's motion to dismiss

because Brown did not seek to informally resolve the dispute, according to the

terms of the parenting plan.         (Id.)

      Brown and Brockington then met with Smith, a court appointed guardian ad

litem, to resolve the disagreement concerning summer visitation.               (Id.)   They

were unable to do so.      (Id.)     Smith then filed a report with the district court,

recommending that Brockington' s visits be limited to Montana, that his overall

time with A.E.B. be reduced to one or two weeks, and to remove the plan's
                                              -3-
requirement of a mandatory phone call.          (Id. at 3-4.)     Brown then filed a motion

asking the district court to adopt Smith's recommendation.             (Id. at 4.)   After

being served with the motion, Brockington, who is a member of the armed forces

and was serving abroad at that time, successfully moved to stay the proceedings

under the Servicemembers Civil Relief Act ("SCRA").                (Id.)   Following this,

Smith filed a motion asking the district court to amend the parenting plan in the

interim.      (Id.)   The district court never acted on that motion.       (Id.)

        In 2015, preparing to return to the states, Brockington asked Brown to plan

for A.E.B .. to visit him in Virginia for one month.      (Id.)     Brown did not do so.

(Id.)   On the advice of her attorney, Maxwell, Brown did not believe that the

parenting plan was still valid.      (Id. at 4-5.)   Brown also consulted with Smith.

(Id. at 5.)     A.E.B. did not visit Brockington the summer of 2015 , which

Brockington claims is a violation of his constitutionally protected right to parent.

(Id.)

                                       DISCUSSION

   I.         Deprivation of Civil Rights

         First, Brockington alleges that Smith "engaged in a pattern and practice of

unlawful behavior" to deprive him of his "fundamental rights to due process, equal

protection under the law, and freedom of association protections for his parent-

child relationship from undue governmental interference" under 42 U.S.C. § 1983.
                                             -4-
(Doc. 1 at 5.)   Smith argues that she is entitled to absolute judicial-immunity for

work performed in her capacity as guardian ad litem, and that Brockington has

failed to state a claim.    (Doc. 7 at 4-7, 8-10.)

       The Court agrees that Brockington has not stated a claim.      Brockington

alleges that Smith "engaged in a pattern and practice of unlawful behavior" to

deprive Brockington of various civil rights.     This is a legal conclusion that is not

entitled to the presumption of truth.    To support this claim, Brockington alleges

only that Smith unsuccessfully mediated a parenting dispute, made a

recommendation to the district court regarding a parenting arrangement, filed a

motion with the district court to amend the parenting plan while the stay was in

effect, and consulted with Brown about summer visitation.        While Brockington is

not required to state a probable claim, he must do more than allege the mere

possibility that Smith engaged in conduct designed to deprive him of his

constitutional rights.     From these allegations, the Court can infer no evidence of

conduct designed to harm Brockington or exceed the spirit and scope of her duties

as guardian ad litem.      Brockington has pleaded nothing more than a "threadbare

recital of the elements of a cause of action."    Ashcroft, 556 U.S. at 633.

       While the Ninth Circuit has not definitively ruled that guardians ad litem are

entitled to absolute quasi-judicial immunity, the court's opinion in Miller v.

Gammie, 335 F.3d 889, 897 (9th Cir. 2003) (indication that whether social workers
                                           -5-
or court-related personnel are entitled to absolute judicial sovereign immunity

depends on "the specific function performed, and not the role or title of the

official"), would seem to suggest that the actions taken by Smith-mediating a

parenting dispute, and rendering a recommendation to the court regarding

parenting-would entitle her to immunity.          Therefore, the Court will dismiss this

claim.

   II.      Breach of Contract

         In his second claim Brockington alleges that Smith is in breach of contract.

(Doc. 1 at 6.)    Brockington does not specify precisely how or when Smith

breached the contract, nor does he specify the contract at issue.      Brockington

indicates only that Smith "intentionally violated a court order to equally share costs

between the parties" and was "motivated by a discriminatory animus on the basis

of his race and her personal desire to enact a reprisal for his special protections

granted by a SCRA stay."        (Jd.)   With not much to go on, the Court assumes that

the contract indicated is the parenting plan.

         First, it's a matter of basic contract law that a nonparty to a contract cannot

be in breach of contract.     E.E.O.C. v. Waffle House, Inc., 534 U.S. 279,294

(2002).     By its terms, a contract binds only those who are parties to it.   It

stretches the Court's imagination to assume that Smith, the court appointed

guardian ad litem, is a party to the parenting plan.     Similarly, Brockington alleges
                                            -6-
no specific facts to indicate when, where, or how Smith violated the district court's

order to split costs.    Finally, Mr. Brockington's bald assertion that Smith was

motivated by racial animus when she breached the contract is not material.                  There

is no requisite mental state for breach of contract.

       Setting aside any questions regarding the Court's jurisdiction to hear this

claim, 1 the Court concludes that Brockington has not stated any plausible claim for

breach of contract against Smith.

    III.   Civil Rights Conspiracy

       Brockington alleges that Smith, Maxwell, and Brown engaged in a

conspiracy to deprive him of his right to parent under 42 U.S.C. § 1985(3).                 (Doc.

1 at 6.)   Defendants claim that Brockington has not stated a claim for relief.               A

claim for a civil rights conspiracy requires a plaintiff to show: "(l) the existence of

a conspiracy to deprive the plaintiff of the equal protection of the laws; (2) an act

in furtherance of the conspiracy; and (3) a resulting injury."            I.H by & through

Hunter v. Oakland Sch.for Arts, 234 F ..Supp. 3d 987,994 (N.D. Cal. 2017) (citing

Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1141 (9th Cir. 2000)).                "The language



       1
          Brockington alleges that his claims arise under federal question and diversity
jurisdiction. While no party challenges the Court's jurisdiction to hear Brockington's breach of
contract claim, the Court is doubtful that diversity is proper in this case. Brockington alleges no
specific amount in controversy, and it is not clear from the face of the Complaint that any
damages suffered, emotional or otherwise exceed $75,000. While Brockington could ask the
Court to hear this claim as supplemental to his federal claims, he has not done so.
                                               -7-
requiring intent to deprive of equal protection, or equal privileges and immunities,

means that there must be some racial, or perhaps otherwise class-based, invidiously

discriminatory animus behind the conspirators' action."    Griffin v. Breckenridge,

403 U.S. 88, 102 (1971).

       In support of this claim, Brockington contends: (1) that he is African

American; (2) that Smith requested the court modify the terms of the parenting

plan after Brockington and Brown attempted, but were unable, to resolve their

disagreements in an informal mediation facilitated by Smith; (3) that Smith asked

the district court to stop Brockington's parenting time after Brockington

successfully moved the court to stay the motion to modify while he was serving

abroad; (4) that communication between Smith and Brown indicated "an

agreement to avoid summer parenting time in 2015, contrary to the parties' de

facto parenting plan[]"; and (5) that Smith "engaged in a pattern and practice of

unlawful behavior [with] the sole cause" to deprive Brockington of "his

fundamental rights to due process, equal protection under the law, and freedom of

association protections for his parent-child relationship from undue governmental

interference."   (Doc. 1, 3-5.)

      Discounting the legal conclusions from the facts alleged above, the Court is

not left with sufficient information to infer that Smith and Brown took any action

to modify the parenting plan or to limit Brockington's parenting time because
                                         -8-
Brockington is African American.       Nor is there any indication that Maxwell

advised Brown that it was her legal opinion that there was no parenting plan in

place because Brockington is African American.        In short, there is nothing in the

factual allegations that creates any plausible inference of racial prejudice, which is

necessary element of a conspiracy under section 1985.       This claim is dismissed.

   IV.     Civil Rights Neglect

        Brockington next alleges civil rights neglect under 42 U.S.C. § 1986 against

Maxwell.     (Doc. 1 at 8.)   He complains that she "had knowledge of the wrongs

conspired to be done, and [had] power to prevent or aid in preventing the

commission of the same," "failed in her duty to be truthful and advocate on behalf

of her client within the bounds of the rule of law," "her silence and her misconduct

was without precedent," and she "failed to follow the Rules of Professional

Conduct" all of which caused Brockington mental and emotional injury.          (Id. at

8-9.)

        However, a viable civil rights conspiracy is a necessary predicate to a civil

rights neglect claim.   McCalden v. California Library Ass 'n, 955 F.2d 1214, 1223

(9th Cir. 1990).    Where a plaintiff fails to state a claim under section 1985, a

Court must dismiss a section 1986 claim.      Id.   Because the Court has already

concluded that Brockington failed to state a plausible conspiracy claim, his section

1986 claim similarly fails.    Further, Brockington's bald assertion that Maxwell
                                          -9-
intentionally undertook an improper legal opinion is not justified by the facts

alleged.    Brockington alleges only that Maxwell advised Brown that there was no

parenting plan in place in the summer of 2016.     Even if ultimately incorrect-and

the Court takes no position on this question-Maxwell's legal opinion is not

clearly unreasonable given the fact that the parenting plan did not indicate any

summer visitation past 2010.     Having failed to provide any factual basis from

which the Court can plausibly infer any negligence, malpractice, or willful

disregard of the law, the Court will dismiss this claim.

   V.      Violation of SCRA

        Finally, Brockington alleges that all of the Defendants filed motions with the

district court in violation of SCRA.   (Doc. 1 at 9.)   However, the Complaint

specifically recognizes that the district court took no action in response to this

motion filed by Smith after it implemented the stay.       Therefore, Brockington

cannot reasonably claim that he was harmed by any alleged violation.

        Accordingly, IT IS ORDERED that Defendants' motions to dismiss (Docs.

6; 8; 10) are GRANTED.

        DATED this I~ «,day of April, 2019.




                                           Dana L. Christensen, Chief Judge
                                           United States District Court
                                         -10-
